A motion for a rehearing was overruled October 9, 1913,
Mr. Chief Justice Shepard
delivering the opinion of the Court:
The motion for rehearing calls attention to an error in the opinion of the court in this case, in which it is stated that the affidavit accompanying the application for trademark did not show that it had been used in interstate commerce.
The affidavit does show the fact, and the statement should, have been that the application did not show the fact. This, however, is immaterial, and did not enter into the determination, of the case.
The motion for rehearing presents substantially the same-argument that was considered on the former hearing. We find nothing in it to change our opinion, and the motion in the caséis overruled.